tcmemo_2006_117 united_states tax_court leonard o parker jr petitioner v commissioner of internal revenue respondent docket no 4053-03l filed date p filed a motion for reconsideration and a motion to vacate challenging some of the court’s factual and legal conclusions p asserts that this court erred by not finding r violated the automatic bankruptcy stay imposed under u s c sec_362 when r assessed p’s tax_liability for before the stay was lifted held the government’s claim for p’s tax_liability arose no earlier than date and therefore postdated the commencement of the case in bankruptcy on date thus the bankruptcy stay did not bar the assessment of p’s income_tax_liability this supplemental memorandum opinion supplements our prior opinion in parker v commissioner tcmemo_2006_43 leonard o parker jr pro_se hieu c nguyen for respondent supplemental memorandum opinion haines judge on date petitioner filed a motion for reconsideration of findings or opinion under rule and a motion to vacate or revise a decision under rule collectively the motions since the motions are identical they will be addressed together the court incorporates herein its findings_of_fact in parker v commissioner tcmemo_2006_43 for convenience and clarity the court repeats below the facts directly relevant to the disposition of these motions petitioner filed for bankruptcy under title of the united_states_code on date petitioner subsequently filed his federal_income_tax return on date in which he reported income of dollar_figure for and tax due of dollar_figure he failed to pay the full amount due for respondent assessed petitioner’s federal_income_tax liabilities on date the bankruptcy case was dismissed on date unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner also filed for bankruptcy on two other occasions the proceeding filed on date was closed on continued on date respondent timely sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl the notice indicated that on date a federal_tax_lien was filed with respect to petitioner’s unpaid income_tax_liability on date petitioner timely filed a form request for a collection_due_process_hearing on date petitioner met with the settlement officer at the hearing in addition to other assertions petitioner asserted his date bankruptcy filing barred the date assessment of his tax_liability on date the settlement officer determined respondent was not barred from assessing petitioner’s tax_liability on date and the nftl was appropriate and in accordance with all procedural guidelines the court in its opinion concluded respondent did not abuse his discretion and therefore was not barred from assessing petitioner’s tax_liability see parker v commissioner supra and entered decision accordingly rule provides for a motion for reconsideration of findings or opinion and rule provides for a motion to vacate or revise a decision reconsideration allows the court to correct substantial errors of fact or law or to allow newly continued date and the proceeding filed on date was closed date discovered evidence the moving party could not have introduced by exercise of due diligence in the prior proceeding 110_tc_440 the granting of a motion for reconsideration rests within the discretion of the court and taxpayers must show unusual circumstances or substantial error for their motions to be granted id moreover reconsideration is not the appropriate vehicle for rehashing previously rejected legal arguments or tendering new legal theories to reach the result desired by the moving party id pincite in his motions petitioner asserts respondent violated an automatic bankruptcy stay imposed under u s c sec_362 when respondent assessed his tax_liability and as a result respondent did not timely assess such liability the nftl was improperly issued and the nftl overstated petitioner’s true tax_liability petitioner’s motions do not introduce any new evidence show unusual circumstances or establish a substantial error of law the motions merely rehash legal arguments already rejected by this court nevertheless we discuss the application of u s c sec_362 to this case in greater detail as found in parker v commissioner supra the assessment of the liability did not violate the bankruptcy stay and the nftl was timely issued and correctly stated petitioner’s tax_liability for tax years and a bankruptcy petition operates as an automatic_stay of acts to collect assess or recover any claim against the debtor that arose before the commencement of the case in bankruptcy u s c sec_362 124_tc_36 the stay begins when the bankruptcy petition is filed and while in effect operates to prevent the assessment of tax and it continues until the earlier of the time the case is closed or dismissed or discharge is granted or denied 90_tc_68 in general a claim that arises after filing a bankruptcy petition and before the case is closed or dismissed is not affected by the automatic_stay see 241_f3d_1148 9th cir turner broad sys inc v sanyo elec inc bankr bankr n d ga affd without published opinion 742_f2d_1465 11th cir in re powell bankr bankr w d mo in re anderson bankr bankr n d ill in re york bankr bankr d me effective for bankruptcy proceedings commenced after date the bankruptcy code was amended to allow for an assessment of any_tax during a bankruptcy stay u s c sec_362 because petitioner filed for bankruptcy on date the amendment to the bankruptcy code is inapplicable there are no tax_court cases which define when a claim arises for income taxes in bankruptcy proceedings petitioner argues the internal_revenue_service has a contemporaneous right to the payment of taxes as income is earned as a result petitioner contends that respondent had a prepetition claim under u s c sec_362 for taxes generated from income earned from date through the date petitioner filed a petition with the bankruptcy court on date thus in petitioner’s view the date assessment of petitioner’s tax_liability as it pertains to the income earned before the petition was filed violated the automatic bankruptcy stay federal_income_tax generally is incurred and liability established on the last day of the taxable_year 64_f3d_1292 9th cir petitioner filed his bankruptcy court petition on date the government’s claim to petitioner’s income_tax_liability arose no earlier than date thus because the claim to the tax_liability arose after the commencement of the case in bankruptcy the assessment of if a debtor makes a sec_1398 election his tax_liability for the first short taxable_year becomes an allowable claim against the bankruptcy_estate as a claim arising prior to the bankruptcy filing in the absence of a sec_1398 election the debtor’s tax_liability for the entire year in which the bankruptcy proceeding commences is collectible directly from the debtor individually with no portion being collectible from the bankruptcy_estate see 116_tc_5 revd on other grounds 335_f3d_1121 10th cir petitioner did not elect to split the taxable_year under sec_1398 petitioner’s tax_liability was not subject_to the bankruptcy stay therefore petitioner’s motions are denied to reflect the foregoing an order will be issued denying petitioner’s motion for reconsideration and petitioner’s motion to vacate
